NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Lei Guo (Reg. no. 68,730) on 06/08/2022.
The application has been amended as follows: 
In the claims:
Claim 14, line 1, delete “body comprises”.
Claim 14, line 2, replace “and an average pore size” with -- have an average pore size --. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an abrasive article, comprising an abrasive component comprising a body, wherein the body comprises: a bond matrix including a bond material and abrasive particles contained within the bond matrix; an interconnected phase extending through at least a portion of the bond matrix, wherein the body comprises at least 15 vol% and at most 70 vol% of the interconnected phase for a total volume of the body; and a discontinuous phase comprising a plurality of discrete members within the bond matrix, wherein the discrete members are distinct from the interconnected phase, the bond material, and the abrasive particles, wherein each of at least some of the discrete members comprises a macroscopic pore, wherein the body comprises a porosity of at least 15 vol% and an average pore size of at least 200 microns and at most 1.5 mm; and wherein the body comprises at most 10 vol% of pores having an average size of at most 50 microns for a total volume of the body.
Additionally, the prior art do not disclose or suggest an abrasive article, comprising an abrasive component including a body, wherein the body comprises: a bond matrix including a bond material including a metal material and abrasive particles contained within the bond matrix; an interconnected phase extending through at least a portion of the bond matrix including a different metal material than the bond material; and a porosity of at least 15 vol% for a total volume of the body, wherein the interconnected phase is at least 15 vol% and at most 70% for the total volume of the body, and wherein at least 90% of the porosity comprises discrete macroscopic pores.
Moreover, the prior art do not disclose or suggest a method of forming an abrasive article, comprising: forming a porous green body comprising a mixture including a bond material, an infiltrant material, and abrasive particles, wherein the infiltrant material comprises solid macroscopic particles, hollow macroscopic particles, or a combination thereof, wherein the infiltrant material comprises an average particle size of at least 200 microns, wherein the mixture includes at least 8 wt.% and at most 30 wt.% of the infiltrant material for a total weight of the mixture.
Franke does not anticipate or render any of the independent claims obvious. Claim 11 has now been amended with the allowable subject matter of claim 14. Although the scope of claim 11 has further changed by deleting the limitation of “wherein the body comprises discrete macroscopic pores and an average pore size of at least 200 microns and at most 1.5 mm”, further search did not result in any new art rendering the amended claim 11 obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731